Citation Nr: 0843321	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  08-07 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to additional benefits under the tuition 
assistance top-up program (TATU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 
INTRODUCTION

The appellant is a current service member who has been on 
active duty since December 1999.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2007 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The appellant appealed that decision to 
BVA, and the case was referred to the Board for appellate 
review.

A hearing was held on May 29, 2008, by means of video 
conferencing equipment with the appellant in Muskogee, 
Oklahoma, before the undersigned, sitting in Washington, DC, 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand:  To provide the appellant with proper 
notice and to obtain additional information pertaining to the 
measurement of his courses and enrollment status.

VA educational programs have their own provisions that 
address the duty to notify and to assist.  In particular, 
when VA receives a complete or substantially complete 
application for educational assistance provided under Subpart 
C, D, G, H, K, or L of Part 21, VA will notify the claimant 
of any information or evidence that is necessary to 
substantiate the claim and inform him or her of which 
information and evidence, if any, VA will try to obtain for 
the claimant.  38 C.F.R. § 21.1031.  In addition, VA will 
make reasonable efforts to help a claimant obtain evidence 
necessary to substantiate the claim, such as records not in 
the custody of a Federal department or agency as well as 
relevant military records, VA medical records, and records 
from other Federal agencies. 38 C.F.R. § 21.1032.

In this case, it does not appear that the appellant has been 
adequately notified in connection with his claim for TATU 
benefits.  A proper notice letter was never sent to the 
appellant that discusses the duty to notify and to assist or 
the evidence necessary to substantiate his claim for TATU 
benefits. 

In addition, applicable regulations provide that collegiate 
graduate courses shall be measured by semester hours or the 
equivalent or as certified by a responsible official of the 
school in order to determine whether the claimant is enrolled 
full-time, three-quarter-time, one-half-time, or less. 
38 C.F.R. § 21.4270.  The claimant's enrollment status is 
then used to determine his or her monthly rate of basic 
educational assistance, which in turn is needed to calculate 
the amount of tuition assistance top-up. See 38 C.F.R. 
§§ 21.7136, 21.7142

In this case, the Tuition Assistance Authorization forms 
associated with the appellant's claims file do list the 
number of hours for each course in which the appellant 
enrolled.  However, it is unclear as to whether these hours 
are measured by semester.  Moreover, the appellant has 
contended that his enrollment status has been 
mischaracterized and should instead be considered full-time.  
In particular, he testified at his hearing before the Board 
that he was enrolled in a consecutive 19 month graduate 
program during which he completed 46.5 credits and obtained a 
degree.  Nevertheless, it does not appear that a school 
official was contacted for certification of the appellant's 
enrollment status.  Therefore, the RO should request that a 
school official provide information regarding the graduate 
program's method of measuring coursework and the appellant's 
enrollment status. 

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should send the appellant a 
notice letter in connection with his 
claim for TATU benefits.  The letter 
should inform him of the information 
and evidence that is necessary to 
substantiate the claim and of which 
information and evidence, if any, VA 
will try to obtain for him.

2.  The RO should contact the school 
that the appellant attended and request 
information regarding their measurement 
of coursework.  In particular, a school 
official should be asked to indicate 
whether the course hours are measured 
by semester or by some other increment 
and how the school determines 
enrollment status.  The school official 
should also be requested to certify the 
appellant's enrollment status as full-
time, three-quarter-time, one-half-
time, or less.  

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  The RO should 
also address the appellant's request 
for consideration under 38 C.F.R. 
§ 21.7136(b) and 38 C.F.R. 
§ 21.7136(d).  If the benefit sought is 
not granted, the appellant should be 
furnished a Supplemental Statement of 
the Case and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.  This SSOC should 
explain how the appellant's maximum 
monthly rate was determined, including 
a citation to the specific regulatory 
provision and a discussion of whether 
his Montgomery GI Bill (MGIB) 
contributions were used in the 
calculation.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




